EXHIBIT 3.1 BYLAWS OF CLECO CORPORATION (Revised effective July 1, 2009) ARTICLE I Registered Office; Registered Agents; Corporate Seal 1 Section 1. Registered Office and Registered Agent(s) 1 Section 2. Corporate Seal 1 ARTICLE II Shareholders 1 Section 1. Place of Holding Meetings 1 Section 2. Quorum: Adjournment of Meetings 1 (a) General Rule 1 (b) Special Rule 1 (c) Adjournments 2 Section 3. Annual Meeting 2 Section 4. Special Meeting 2 Section 5. Conduct of Meetings 3 Section 6. Voting 4 Section 7. Notice 5 Section 8. Amendment of Articles of Incorporation 6 (a) Shareholders Proposals 6 (b) Effectiveness 7 Section 9. Effectiveness of Other Amendments to Articles of Incorporation 7 ARTICLE III Directors 8 Section 1. Certain General Provisions 8 (a) Number 8 (b) Classifications 8 (c) Nominations 8 (d) Qualifications; Declaration of Vacancy 9 (e) Removal 11 (f) Powers 12 (g) Change in Number of Directors 12 (h) Rights of Preferred Shareholders, etc. 12 Section 2. Filling of Vacancies 12 Section 3. Annual and Regular Meetings 13 Section 4. Special Meetings 13 Section 5. Place of Meetings; Telephone Meetings 13 Section 6. Quorum 13 Section 7. Compensation 14 Section 8. Committees 14 ARTICLE IV Indemnification 14 Section 1. Right to Indemnification – General 14 i Section 2. Certain Provisions Respecting Indemnification for and Advancement of Expenses 14 Section 3. Procedure for Determination of Entitlement to Indemnification 15 Section 4. Presumptions and Effect of Certain Proceedings 16 Section 5. Right of Claimant to Bring Suit 17 Section 6. Non-Exclusivity and Survival of Rights 17 Section 7. Definitions 18 ARTICLE V Executive Committee 19 Section 1. Election and Tenure 19 Section 2. Executive Committee 19 Section 3. Meetings 19 Section 4. Compensation 20 ARTICLE VI Audit Committee 20 Section 1. Election and Tenure 20 Section 2. Audit Committee 20 Section 3. Meetings 20 Section 4. Compensation 20 ARTICLE VII Compensation Committee 20 Section 1. Election and Tenure 20 Section 2. Compensation Committee 20 Section 3. Meetings 21 Section 4. Compensation 21 ARTICLE VII.A. Nominating/Governance Committee 21 Section 1. Election and Tenure 21 Section 2. Nominating/Governance Committee 21 Section 3. Meetings 21 Section 4. Compensation 21 ARTICLE VIII Officers 22 Section 1. Election, Tenure, and Compensation 22 Section 2. Powers and Duties of Chairman of Board of Directors 22 Section 3. Powers and Duties of President 22 Section 4. Powers and Duties of Vice President 22 Section 5. Powers and Duties of Secretary 22 Section 6. Powers and Duties of Treasurer 23 Section 7. Delegation of Duties 23 ARTICLE IX Capital Stock 23 ii Section 1. Stock Certificates 23 Section 2. Lost or Destroyed Certificates 24 Section 3. Transfer of Shares 24 Section 4. Dividends 24 Section 5. Closing Transfer Books; Fixing Record Date 24 ARTICLE X Fair-Price Provisions 24 Section 1. Definitions 24 Section 2. Vote Required in Business Combinations 28 Section 3. When Voting Requirements Not Applicable 28 (a) Definitions 28 (b) Conditions 29 (c) Other Provisions 31 ARTICLE XI Notices 32 Section 1. Manner of Giving Notice 32 Section 2. Waiver of Notice 32 ARTICLE XII Miscellaneous 32 Section 1. Fiscal Year 32 Section 2. Checks and Drafts 32 Section 3. Books and Records 32 Section 4. Separability 32 ARTICLE XIII Amendment of Bylaws 33 Section 1. Voting 33 Section 2. Shareholder Proposals 33 Section 3. Effective Date 33 ARTICLE XIV Other Amendments to Bylaws 34 Section 1. Effective Date 34 ARTICLE XV Control Share Acquisition Statute 34 Section 1. 34 iii BYLAWS OF CLECO CORPORATION ARTICLE I Registered Office; Registered Agents; Corporate Seal Section 1.Registered Office and Registered Agent(s).The registered office of the Corporation is 2030 Donahue Ferry Road, Pineville, Louisiana 71360-5226, and its registered agents are the president and chief executive officer of the Corporation, the general counsel, and the manager of insurance and claims of the Corporation, post office address 2030 Donahue Ferry Road, Pineville, Louisiana 71360-5226.The Corporation may also have offices at such other places as the board of directors, the chief executive officer or the president may from time to time designate. Section 2.Corporate Seal.The corporate seal of the Corporation shall be circular in form and have inscribed on its periphery the words “Cleco Corporation 1999" and in its center the words “Corporate”, “Seal” and “Louisiana.” ARTICLE II Shareholders Section 1.Place of Holding Meetings.All meetings of the shareholders shall be heldat the principal office of the Corporation in the City of Pineville, State of Louisiana, except in cases in which the notices thereof designate some other place, which may be within or without the State of Louisiana. Section 2.Quorum; Adjournment of Meetings. (a)General Rule.Except as otherwise provided in these bylaws, the presence in person or by proxy at a meeting of shareholders of the holders of record of a number of the shares of the capital stock of the Corporation issued and outstanding and entitled to vote thereat that represents a majority of the votes entitled to be cast thereat shall constitute a quorum at such meeting. (b)Special Rule.At a meeting of shareholders at least one purpose of which is to amend or repeal a provision of or to supplement these bylaws or the articles of incorporation of the Corporation or to act on a merger, consolidation, reclassification, repurchase, or exchange of securities, transfer of all or substantially all of the assets of the Corporation, dissolution, “business combination” as defined in article X of these bylaws, or similar transaction, a quorum shall for all purposes consist of the presence in person or by proxy at such meeting of the holders of the 1 number of the shares of the capital stock of the Corporation issued and outstanding and entitled to vote thereat that represents 80% of the votes entitled to be cast thereat.At a meeting described in the preceding sentence, the quorum for any class of shares entitled to vote as a class shall be the holders of the number of shares of such class that represents 80% of the votes entitled to be cast by all holders of all shares of such class. Notwithstanding the foregoing, if the change in the articles of incorporation or bylaws, merger, consolidation, reclassification, repurchase, or exchange of securities, transfer of all or substantially all of the assets of the Corporation,dissolution, “business combination” as defined in article X of these bylaws, or similar transaction in question shall have been approved, before submission of a proposal relating thereto to a vote of shareholders, by at least 80% of the “continuing directors” (hereinafter defined) of the Corporation, then, instead of subsection (b), subsection (a) of this section 2 shall determine the quorum at the meeting of shareholders at which such proposal is considered by shareholders.For purposes of the preceding, a “continuing director” shall mean a director elected pursuant to a solicitation of proxies by the board of directors of the Corporation at an annual meeting of shareholders held at least 90 days before the date of determination and who has served continuously since such election, or a director elected by continuing directors to fill a vacancy. (c)Adjournments.If less than a quorum shall be in attendance at the time for which a meeting shall have been called, such meeting may, without any notice other than by announcement at such meeting, be adjourned from time to time by the vote of the shareholders present in person or by proxy representing a majority of the votes so present, for a period not exceeding one month at any one time, without notice other than by announcement at the meeting, until a quorum shall attend; provided, however, that a meeting at which a director or directors are to be elected shall be adjourned only from day to day until such director or directors have been elected.A meeting at which a quorum is present may also be adjourned in like manner.At an adjourned meeting at which a quorum shall attend, any business may be transacted which might have been transacted if such meeting had been held as originally called. Section 3.Annual Meeting.Except as otherwise provided by resolution of the board of directors, the annual meeting of shareholders for the election of directors shall be held on the third Friday after the first Monday in April of each year.At each annual meeting, the shareholders shall elect directors to succeed those whose terms have expired as of the date of such annual meeting.Such other matters as may properly come before a meeting may be acted upon at an annual meeting. Section 4.Special Meeting. (a)Special meetings of the shareholders for any purpose or purposes may be called by the chief executive officer or president, by a majority of the board of directors, or by a majority of the executive committee, if any, of the board of directors; provided, however, that if and whenever dividends payable on any series of the Corporation’s preferred stock shall be in default in an amount equal to the aggregate dividends payable in any period of 12 consecutive calendar months, a special meeting shall be called on the demand in writing of the holders of record of a majority of the outstanding shares of preferred stock; and, provided further, that a special meeting of shareholders may be called by a shareholder or shareholders as provided in the Corporation’s articles of incorporation, these bylaws, or otherwise by law. 2 (b)Any shareholder requesting that a special meeting of shareholders be called (the “Requesting Person”) shall, at the time of making the request, submit written evidence, reasonably satisfactory to the secretary of the Corporation, that the Requesting Person is a shareholder of the Corporation and shall identify in writing (i) the reason or reasons for which the special meeting is to be called, (ii) the number of shares of each class of capital stock of the Corporation owned beneficially by the Requesting Person, (iii) all other persons with whom the Requesting Person is acting in concert, and (iv) the number of shares of capital stock beneficially owned by each such person with whom the Requesting Person is acting in concert.Within 15 days after the Requesting Person has submitted the aforesaid items to the secretary of the Corporation, the secretary of the Corporation shall determine whether the evidence of the Requesting Person’s status as a shareholder submitted by the Requesting Person is reasonably satisfactory and shall notify the Requesting Person in writing of his determination.If the Requesting Person fails to submit the requisite information in the form or at the time indicated, or if the secretary of the Corporation fails to find such evidence of shareholder status reasonably satisfactory, then the request to call a special meeting of shareholders shall be deemed invalid (by reason of failure to comply with these bylaws) and no special meeting of shareholders shall be held pursuant to such request.Beneficial ownership shall be determined in accordance with section 1 of article X of these bylaws.Nothing in this subsection (b) shall affect the rights of the Corporation’s shareholders as provided in section 3(b) of article 6 of the Corporation’s articles of incorporation or as provided in subsection (a) immediately preceding with respect to the rights of the Corporation’s preferred shareholders. Section 5.Conduct of Meetings.Meetings of shareholders shall be presided over by the chief executive officer or president of the Corporation or, if the chief executive officer or president is not present at a meeting, by such other person as the board of directors shall designate or, if no such person is designated by the board of directors, the most senior officer of the Corporation present at the meeting.The secretary of the Corporation, if present, shall act as secretary of each meeting of shareholders; if he is not present at a meeting, then such person as may be designated by the presiding officer shall act as secretary of the meeting.Meetings of shareholders shall follow reasonable and fair procedure.Subject to the foregoing, the conduct of any meeting of shareholders and the determination of procedure and rules shall be within the absolute discretion of the presiding officer (the “Chairman of the Meeting”), and there shall be no appeal from any ruling of the Chairman of the Meeting with respect to procedure or rules.Accordingly, in any meeting of shareholders or part thereof, the Chairman of the Meeting shall have the sole power to determine appropriate rules or to dispense with theretofore prevailing rules.Without limiting the foregoing, the following rules shall apply: (a)The Chairman of the Meeting may ask or require that anyone not a bona fide shareholder or proxy leave the meeting. (b)A resolution or motion shall be considered for vote only if proposed by a shareholder or duly authorized proxy, and seconded by an individual, who is a shareholder or a duly authorized proxy, other than the individual who proposed the resolution or motion, subject to compliance with any other requirements concerning such a proposed resolution or motion contained in these bylaws.The Chairman of the Meeting may propose any motion for vote.The order of business at all meetings of shareholders shall be determined by the Chairman of the Meeting. 3 (c)The Chairman of the Meeting may impose any reasonable limits with respect to participation in the meeting by shareholders, including, but not limited to, limits on the amount of time at the meeting taken up by the remarks or questions of any shareholder, limits on the numbers of questions per shareholder, and limits as to the subject matter and timing of questions and remarks by shareholders. (d)Before any meetings of shareholders, the board of directors may appoint any persons other than nominees for office to act as inspectors of election at the meeting or its adjournment.If no inspectors of election are so appointed, the Chairman of the Meeting may, and on the request of any shareholder or a shareholder’s proxy shall, appoint inspectors of election at the meeting of shareholders. The number of inspectors shall be three.If any person appointed as inspector fails to appear or fails or refuses to act, the Chairman of the Meeting may, and upon the request of any shareholder or a shareholder’s proxy shall, appoint a person to fill such vacancy.
